Name: 2008/183/EC: Council Decision of 28 February 2008 appointing an Italian alternate member to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-03-04

 4.3.2008 EN Official Journal of the European Union L 59/17 COUNCIL DECISION of 28 February 2008 appointing an Italian alternate member to the Committee of the Regions (2008/183/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) A seat as an alternate member of the Committee of the Regions has become vacant following the end of the mandate of Mr CONDORELLI, HAS DECIDED AS FOLLOWS: Article 1 Mr Giovanni SPERANZA, Sindaco del Comune di Lamezia Terme, is hereby appointed an alternate member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 28 February 2008. For the Council The President A. VIZJAK (1) OJ L 56, 25.2.2006, p. 75.